DETAILED ACTION
Introduction
Claims 1-6 and 8-20 have been examined in this application. Claims 1-6, 9, 11, 13-16, and 18-20 are amended.  Claim 8 is as previously presented.  Claims 10, 12, and 17 are original. Claim 7 is cancelled. This is a non-final office action in response to the arguments and amendments filed 6/9/2021 and request for continued examination filed 7/13/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 6/9/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 10 under the heading “Rejection of Claims 1-6 and 8-20 under 35 U.S.C. § 112(a)”), the arguments and amendments are persuasive, and the previously made rejections under 112(a) are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 10-11 under the heading “Rejection of Claims 1-6 and 8-20 under 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive, and all previously made rejections under 112(b) are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 11-14 under the heading “Rejection of Claims 1-6 and 8-20 under 35 U.S.C. § 103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of U.S. 6,529,802 B1 (Kawakita et al.), US2011/0218672A1 (Maisonnier et al.), US2004/0210345A1 (Noda et al.), US2009/0145284A1 (Saijo), and US2016/0132052A1 (Seydoux et al.).

Claim Objections
Claim 13 is objected to because of the following informalities:
In Claim 13, "firsts movable object" should instead read "first movable object"
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 6,529,802 B1 (Kawakita et al.) in view of Publication US2011/0218672A1 (Maisonnier et al.).

Regarding Claim 1, Kawakita et al. discloses a method (see Figure 2, 4:27-41, and 6:12-18, a method carried out by a CPU using control programs on memory) comprising:
associating, through one or more processors (see Figure 2, 4:27-41, a robot body including a CPU for controlling functions), the one or more behavioral indicators with one or more indicator codes (see 9:39-62 and 11:47-53, the controller has a previously memorized table whereby movement patterns (behavioral indicators) can be controlled via code numbers (indicator codes), i.e. the processor associates the two via the table);
storing, in the first movable object, a first behavior table for a relationship between the one or more behavioral indicators and the one or more indicator codes (see 9:39-62 and 11:47-53, the memorized table linking codes (indicator codes) and movement patterns (behavioral indicators));
associating the one or more indicator codes with one or more modules of the first movable object (see 6:19-29, 6:52-7:58, the robot includes a display and speaker, and motors for joint movement, and 8:14-44, a code number can cause operation of the display and speaker modules, or 9:39-44, the “corresponding joint mechanisms” (modules) are controlled for movement based on a supplied code number, i.e. the processor associates the code number (indicator code) with the appropriate modules for output);
controlling, through the movable object controller, the one or more modules of the first movable object including one or more propulsion units onboard the first movable object to execute the sets of instructions corresponding to the one or more behavioral indicators based on the one or more indicator codes (see 9:39-44, the controller 20 is configured to control “corresponding joint mechanisms” (propulsion modules/units) to execute movement instructions that correspond to a particular movement (behavioral indicator), based on a supplied code number (indicator code)).


Kawakita et al. further discloses the behavioral indicators being “previously memorized” (see 9:39-44 the movement patterns (behavioral indicators) previously memorized), the one or more behavioral indicators indicative of sets of instructions directing a first movable object to behave in a plurality of predetermined manners (see 9:39-44, the movement patterns being instructions to perform plural predefined movements as shown in Figs. 7-11).

Kawakita et al. does not explicitly recite the method comprising: receiving, via a movable object controller, a request to register one or more behavioral indicators.

However Maisonnier et al. teaches a method for having a robot memorize commands, comprising: receiving, via a movable object controller, a request to register one or more behavioral indicators (see [0029-0033], the computer equipment transmits a computer program for behavior to the robot and the robot saves the program, i.e. the transmission is a request to register the behaviors).


Additionally, Kawakita et al. further discloses a second movable object (see Figure 24, 8:3-12, Mr. A’s robot 1 and Mr. B’s robot 1) the second movable object to store a second behavior table for the relationship between the one or more behavioral indicators and the one or more indicator codes (see Figure 24, 8:3-12, both robots are a “robot 1”, i.e. duplicate robots, each with the previously memorized table for movements) and discloses the capability for communication between the first and second movable object (see Figure 23, 15:6-24, inter-robot communication).

However Kawakita et al. does not explicitly recite the method including:
in response to a request to register the first behavior table onto a second movable object, transmitting, through the movable object controller, the one or more behavioral indicators and the one or more indicator codes to the second movable object.

However Maisonnier et al. teaches the method as above, including:
data onto a second movable object, transmitting, through the movable object controller, the one or more behavioral data to the second movable object (see [0037-0042], to train a community of robots (i.e. in response to some request or requirement for training multiple robots) the first robot transmits the computer program for behavior to a second robot, via the remote equipment).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kawakita et al. to additionally perform the functions of registering the behavior information and transmitting the behavior information (therefore including the one or more behavioral indicators and the one or more indicator codes as disclosed in Kawakita et al.) to a second movable object, as is taught by Maisonnier et al., with the motivation of enhancing movable object utility and flexibility by allowing for the robots to evolve with new programs and behaviors over time (see Maisonnier et al. [0003-0007]).

Regarding Claim 2, Kawakita et al. discloses the method of claim 1, wherein the first movable object is directed to behave based on the association between the one or more behavioral indicators and the one or more indicator codes (see 9:39-44, the movement pattern with respect to a supplied code number used to control movement) and based on the association between the one or more indicator codes and the one or more modules of the first movable object (see 9:39-44, the movement being controlled based on the corresponding joint mechanisms (modules) based on the supplied code number (indicator code)) when the first movable object operates to perform one or more tasks defined by one or more control signals (see 9:39-44, Figures 7-11, for movement tasks which are defined by the controlling signals to the joint mechanisms).

Regarding Claim 3, Kawakita et al. discloses the method of claim 2, wherein the first movable object is operated using a remote controller configured to receive a user input (see 11:38-47, a remote control function using an external telephone device (remote controller with user input)) or is autonomously operated using a flight controller onboard the first movable object.
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 4, Kawakita et al. discloses the method of claim 1, wherein the one or more indicator codes are pre-registered on the first movable object (see 9:39-44, the previously memorized table including code numbers).

Regarding Claim 5, Kawakita et al. discloses wherein:
the one or more behavioral indicators are associated with the one or more indicator codes using the one or more processors onboard the first movable object (see 9:39-44, the controller 20 associating the codes and movement patterns).

Kawakita et al. does not explicitly recite the method of claim 1, wherein the first movable object is configured to transmit the one or more indicator codes to a device via the movable object controller.

However Maisonnier et al. teaches the method as above,
wherein the first movable object is configured to transmit the one or more behavior data to a device via the movable object controller (see [0039] the first robot transmitting the computer program describing behavior to remote equipment).
Kawakita et al. and Maisonnier et al. was provided above in the rejection of Claim 1.

Regarding Claim 6, Kawakita et al. discloses wherein:
the one or more behavioral indicators are associated with the one or more indicator codes using the one or more processors located on a device (see 9:39-44, the controller 20 associating the codes and movement patterns, for all instances of “robot 1.” I.e. the behavioral indicators and codes are associated using a processor on a second robot (a separate device)).

Kawakita et al. does not explicitly recite the method of claim 1, wherein
the device is configured to transmit the one or more indicator codes to the first movable object via the movable object controller.

However Maisonnier et al. teaches the method as above, wherein
the device is configured to transmit the one or more behavior data to the first movable object via the movable object controller (see [0037-0041], to train another robot, a first robot transmits computer programs to a second robot. In other words, the prior art reads on the claim in the case that the “first robot” recited Maisonnier et al. is the “device” or second robot in Kawakita et al., as Maisonnier et al. teaches [0047] that robots can exchange information).
The motivation to combine Kawakita et al. and Maisonnier et al. was provided above in the rejection of Claim 1.

Regarding Claim 8, Kawakita et al. discloses the method of claim 1, wherein the plurality of predetermined manners comprise at least one of a visual effect (see 8:13-44 displaying an image in response to a code and phone call), an audio effect (see 8:13-44 providing sounds from the speaker), or a motion effect (see 9:39-44 and Figures 7-11, motion effects of the robot).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 13, Kawakita et al. discloses the method of claim 8, wherein the motion effect is generated by driving the one or more propulsion units onboard the first movable object to result in (1) a motion pattern of the firsts movable object (see 9:39-44, Figure 7, driving joint mechanisms, for example for a nodding motion pattern), or (2) movement of the first movable object along a predetermined motion path.
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 14, Kawakita et al. discloses the method of claim 13, wherein the motion pattern comprises at least one of a pitch motion (see Figure 7, a pitching motion of the robot head), a roll motion, or a yaw motion of the first movable object.
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 15, Kawakita et al. discloses the method of claim 1, wherein the first movable object includes an unmanned vehicle (see Figure 1, 6:12-18, a robot capable of walking, i.e. vehicle without a passenger), a hand-held device, or a robot (see Figure 1, a robot).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 16, Kawakita et al. discloses the method of claim 1, wherein the first behavior table is a look-up table and stored in a memory unit accessible by the movable object controller (see 9:39-44 a memorized table wherein movements are determined (looked up) based on the code number, and see 6:12-18, the controller 20 using control programs in internal memory).
Regarding Claims 19 and 20: all limitations as recited have been analyzed with respect to Claim 1. Claim 19 pertains to an apparatus corresponding to the method of Claim 1. Claim 20 pertains to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim 1. Claims 19 and 20 do not teach or define any new limitations beyond Claim 1, and therefore are rejected under the same rationale.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 6,529,802 B1 (Kawakita et al.) in view of Publication US2011/0218672A1 (Maisonnier et al.), further in view of Publication US2004/0210345A1 (Noda et al.).

Regarding Claim 9, Kawakita et al. does not explicitly recite the method of claim 8, wherein the visual effect is generated by driving a plurality of light-emitting elements onboard the first movable object, the plurality of light-emitting elements being configured to emit light of a same color or different colors.

However Noda et al. teaches a method in a robot for outputting signals (see [0021]),
wherein the visual effect is generated by driving a plurality of light-emitting elements onboard the first movable object (see [0193, 0200] lighting on a robot head, comprising plural LEDs), the (see [0194] emitting different colors).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kawakita et al. to additionally include a visual effect as is taught by Noda et al., with the motivation of improving the utility and ease of use of the robot and method by improving the robot’s ability to express concepts (see Noda et al. [0025, 0061, 0198]).

Regarding Claim 10, Kawakita et al. does not explicitly recite the method of claim 9, wherein the visual effect comprises a predetermined sequence of light flashes at a same time interval or at different time intervals.

However Noda et al. teaches the method as above,
wherein the visual effect comprises a predetermined sequence of light flashes at a same time interval or at different time intervals (see [0196, 0198] patterns of lights are controlled and the time duration of light can be varied (different time intervals of flashes of the plural lights) to express different states).
The motivation to combine Kawakita et al. and Noda et al. was provided above in the rejection of Claim 9.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 6,529,802 B1 (Kawakita et al.) in view of Publication US2011/0218672A1 (Maisonnier et al.), further in view of Publication US2009/0145284A1 (Saijo).

Regarding Claim 11, Kawakita et al. does not explicitly recite the method of claim 8, wherein the audio effect is generated by driving a plurality of speakers onboard the first movable object, the plurality of speakers being configured to emit sound of a same frequency or different frequencies.

However Saijo teaches a method to produce an audio effect in a robot (see [0034-0036]),
wherein the audio effect is generated by driving a plurality of speakers onboard the first movable object (see Figure 3B, [0040] a pair of speakers), the plurality of speakers being configured to emit sound of a same frequency or different frequencies (see [0050, 0059], music data MD1 can be played and analyzed, including extracting energy for a plural of frequency bands, i.e. the speakers configured to emit sound of different frequencies).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and robot of Kawakita et al. to further create audio effects as is taught by Saijo, with the motivation of enhancing the marketability of the robot by improving flexibility and capabilities to reacting to various audio output (see Saijo [0005, 0006]).

Regarding Claim 12, Kawakita et al. does not explicitly recite the method of claim 11, wherein the audio effect comprises a predetermined sequence of sounds at a same time interval or different time intervals.

However Saijo teaches the method as above,
wherein the audio effect comprises a predetermined sequence of sounds at a same time interval or different time intervals (see [0059-0060], the analyzed music data including beats which define bars, i.e. a sequence of sounds recognized as beats at same time intervals).
Kawakita et al. and Saijo was provided above in the rejection of Claim 11.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 6,529,802 B1 (Kawakita et al.) in view of Publication US2011/0218672A1 (Maisonnier et al.), further in view of Publication US2016/0132052A1 (Seydoux et al.).

Regarding Claim 17, Kawakita et al. further discloses the movable object controller is in communication with a remote device (see 8:13-44, a phone).

Kawakita et al. does not explicitly recite the method of claim 1, wherein the movable object controller is in communication with one or more applications via a movable object manager comprising a communication adaptor.

However Seydoux et al. teaches a technique of communication between a device and robot (see Claim 1, data exchange between a drone and remote control console),
wherein the movable object controller (see Claim 1, the drone circuitry) is in communication with one or more applications (see Claim 1 a software module on a tablet) via a movable object manager comprising a communication adaptor (see Claim 1, the communication enabled by a remote control console (manager) comprising transceiver modules (a communication adapter)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method and robot in Kawakita et al. to additionally be capable of communication with external devices running applications, as is taught by Seydoux et al., with the motivation of (see Seydoux et al. [0024-0027]).

Regarding Claim 18, Kawakita et al. further discloses the propulsion units being legs however, suggests that the invention is not limited to such a configuration and other propulsion elements such as roller or wheels could be used (see 20:19-26).

Kawakita et al. does not explicitly recite the method of claim 17, wherein:
the first movable object is an unmanned aircraft;
the unmanned aircraft includes 
a flight controller module; and
the communication adaptor is configured to communicate with the flight controller module of the unmanned aircraft to perform one or more flight control operations on the unmanned aircraft.

However Seydoux et al. teaches the technique as above, wherein:
the first movable object is an unmanned aircraft (see Figure 1, the robot device can be a UAV);
the unmanned aircraft includes 
a flight controller module (see Claim 1, piloting circuitry); and
the communication adaptor is configured to communicate with the flight controller module of the unmanned aircraft to perform one or more flight control operations on the unmanned aircraft (see Claim 1, the transceivers communicating with the drone such that the levers and buttons can generate flight commands that are provided to the drone).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the robot and method of Kawakita et al. could be modified such that the robot has propulsive Seydoux et al., with the motivation of enhancing the flexibility of the robot for vertical movement and aerial imaging (see Seydoux et al. [0003]) and with the motivation of improving interaction between users and robots by ensuring communication and interoperability with various control devices (see Claim 17 above and Seydoux et al. [0024-0027]).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20120035785-A1 teaches subject matter including a table with indicator codes (operator input movement) and behavior for a movable object (see e.g. Figure 4).
US-20160189549-A1 teaches subject matter including drones exchanging flight plan data (see e.g. [0026]).
US-20160199975-A1 teaches subject matter including training a robot and transferring the training movement data to another robot (see e.g. Claim 1).
US-20170168496-A1 teaches subject matter including robot movement control with a travel operation schedule table (see e.g. Figure 4, [0125]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                    
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619